Jeffery J. Oven                           Peter R. Steenland
Mark L. Stermitz                          Peter C. Whitfield
Jeffrey M. Roth                           SIDLEY AUSTIN LLP
CROWLEY FLECK PLLP                        1501 K Street, NW
490 North 31st Street, Ste. 500           Washington, DC 20005
P.O. Box 2529                             Telephone: 202-736-8000
Billings, MT 59103-2529                   Email: psteenland@sidley.com
Telephone: 406-252-3441                           pwhitfield@sidley.com
Email: joven@crowleyfleck.com
       mstermitz@crowleyfleck.com
       jroth@crowleyfleck.com

Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


INDIGENOUS ENVIRONMENTAL                        CV 19-28-GF-BMM
NETWORK and NORTH COAST RIVERS
ALLIANCE,                                       MEMORANDUM IN
                                                SUPPORT OF
                   Plaintiffs,                  SUPPLEMENTAL MOTION
                                                BY TRANSCANADA
      vs.                                       KEYSTONE PIPELINE, LP
PRESIDENT DONALD J. TRUMP,                      AND TC ENERGY
UNITED STATES DEPARTMENT OF                     CORPORATION TO
STATE; MICHAEL R. POMPEO, in his                DISMISS PLAINTIFFS’
official capacity as U.S. Secretary of State;   COMPLAINT PURSUANT
UNITED STATES ARMY CORPS OF                     TO FED. R. CIV. P. RULE
ENGINEERS; LT. GENERAL TODD T.                  12(B)(1) OR 12(B)(6),
SEMONITE, Commanding General and
Chief of Engineers; UNITED STATES FISH
AND WILDLIFE SERVICE, a federal
agency; GREG SHEEHAN, in his official
capacity as Acting Director of the U.S. Fish
and Wildlife Service; UNITED STATES
BUREAU OF LAND MANAGEMENT, and
DAVID BERNHARDT, in his official
capacity as Acting U.S. Secretary of the
Interior,
                   Defendants,
TRANSCANADA KEYSTONE PIPELINE,
LP, a Delaware limited partnership, and TC
ENERGY CORPORATION, a Canadian
Public company,
                   Defendant-Intervenors.


      On June 27, 2019, Federal Defendants moved to dismiss Plaintiffs’

Complaint. Fed. Defs.’ Mot. to Dismiss (Doc. 22). On July 16, 2019,

TransCanada Keystone Pipeline, LP and TC Energy Corporation (“TC Energy”)

also moved to dismiss the Complaint. TC Energy Mot. Dismiss (Doc. 32). In

response, Plaintiffs filed the First Amended Complaint (Doc. 37) on July 18, 2019.

The new complaint adds a third claim for relief alleging the President violated

Executive Order 13337 in issuing TC Energy a border-crossing permit for the

Keystone XL Pipeline (“Keystone XL”). Because TC Energy has already

addressed this claim in its original motion to dismiss and supporting materials

(Doc. 32, 33) as well as its Opposition to Plaintiffs’ Motion for a Preliminary

Injunction (Doc. 42), TC Energy hereby adopts those arguments as well as those

set forth in Federal Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint

(Doc. 48) in support of this supplement motion.
      In its initial motion to dismiss, TC Energy explained that the Court lacks

jurisdiction over a claim brought pursuant to Executive Order 13337 and that

Plaintiffs lack standing. TC Energy’s Mem. in Supp. at 10-13, 15-21 (Doc. 33).

Because Plaintiffs’ First Amended Complaint does not moot TC Energy’s original

arguments, TC Energy hereby incorporates that Memorandum in support of this

supplemental motion. See 6 Charles Alan Wright et al., Federal Practice and

Procedure § 1476 (3d ed. West 2005) (Plaintiffs cannot moot a motion to dismiss

by filing an amended complaint when “the defects raised in the original motion

remain in the new pleading . . . To hold otherwise would be to exalt form over

substance.”); Stamey v. Howell, No. CV 16-23-M-DLC, 2016 WL 7174613, at *1

(D. Mont. Dec. 7, 2016) (court relied on original motion to dismiss when “the

Amended Complaint failed to cure the alleged defects in the first Complaint.”)

      Additionally, in opposing Plaintiffs’ motion for a preliminary injunction, TC

Energy explained that the President could not violate Executive Order 13337. TC

Energy’s Mem. in Opp. Mot. Prelim. Injunction at 18-20 (Doc. 42). Executive

orders do not bind the President because they can be “withdrawn at any time for

any or no reason.” Id. at 19 (citing Manhattan-Bronx Postal Union v. Gronouski,

350 F.2d 451, 456 (D.C. Cir. 1965)) see also id. (“the President is generally free to

amend or revoke instructions to his subordinates in a form and manner of his

choosing” (citing Status of Presidential Memorandum Addressing the Use of
Polygraphs, 2009 WL 153263, at *8 (O.L.C. Jan. 14, 2009)). Additionally,

Executive Order 13337 expressly states that it “does not[] create any right, benefit,

or trust responsibility, substantive or procedural, enforceable at law or in equity by

any party against the United States, its departments, agencies, instrumentalities, or

entities, its officers or employees, or any other person.” Id. at 20 (citing Executive

Order 13337, § 6, 69 Fed. Reg. at 25,301). Thus, Plaintiffs lack a cause of action

against the President under Executive Order 13337.

      TC Energy also explained that the 2019 Permit was issued “notwithstanding

Executive Order 13337.” Id. at 20 (citing 84 Fed. Reg. at 13,101 (emphasis

added)). Consequently, as a matter of law, issuance of the 2019 Permit could not

violate that Order or the procedural requirements of that Order.

      Finally, TC Energy argued that the President had no duty to provide a

reasoned explanation for deviating from the State Department’s previous denial of

a Presidential Permit for Keystone XL because such a requirement is imposed by

the Administrative Procedure Act, which does not apply to the President. Id. at 18-

19 (citing Franklin v. Massachusetts, 505 U.S. 788, 802 (1992)). TC Energy

hereby adopts the arguments set forth in its Opposition to Plaintiffs’ Motion for a

Preliminary Injunction (Doc. 42) in support of this supplemental motion to dismiss.
                                  CONCLUSION

      For the foregoing reasons and those set forth in TC Energy’s original motion

to dismiss, the Court should dismiss the First Amended Complaint because

Plaintiffs lack standing and have failed to state any cognizable claims for relief.

      DATED this 1st day of August 2019,

 CROWLEY FLECK PLLP                         SIDLEY AUSTIN LLP

 /s/ Jeffery J. Oven                        /s/ Peter R. Steenland, Jr.
 Jeffery J. Oven                            Peter R. Steenland, Jr.
 Mark L. Stermitz                           Peter R. Whitfield
 Jeffrey M. Roth                            1501 K Street, N.W.
 490 North 31st Street, Ste. 500            Washington, DC 20005
 Billings, MT 59103-2529                    Telephone: 202-736-8000
 Telephone: 406-252-3441                    Email: psteenland@sidley.com
 Email: joven@crowleyfleck.com                      pwhitfield@sidley.com
         mstermitz@crowleyfleck.com
         jroth@crowleyfleck.com

Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(d)(2)(E), I certify that this brief is printed in 14-

point font, double spaced, and contains 666 words, excluding tables, caption,

signatures, and certificates of service and compliance.

                                           /s/ Jeffery J. Oven
                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served today via the Court’s

CM/ECF system on all counsel of record.

                                          /s/ Jeffery J. Oven
